Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The office action is a response to application filed 10/12/2022. 
Claims 1-6 are pending.
Claim 1 has been amended.
Examiner’s note
The examiner agreed failed to cite with sufficient specificity the art on which the instance Sec. 102 rejection is based.  The examiner reissues a non-final Office action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1.	Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robertson et al (US20080228887A1).
With respect to independent claims:
Regarding claim(s) 1, Appleman et al teach at least one computer-readable medium on which are stored instructions that, when executed by one or more processing devices, enable the one or more processing devices to perform a method, the method comprising the steps of; accessing over a network a first user device associated with a first entity and configured to communicate first electronic data: (Robertson, Fig.5 shows client computer access to a network. [0008], the file server or database contains data files 148 that can be accessed only by authorized users.)
accessing over the network second electronic data characterizing a second entity and generated by a second user device, the second electronic data being accessible to the first user device: (Robertson,  [0101], If a Member A 680 is linked to a Member B 682 with any level of permissions 681 and the Member B 682 is linked to a Member C 684 with any level of permissions 685, then if Member C 684 grants to Member B 682 Friends of Friends permissions 687 and Member B 682 also grants to Member A 680 Friends of Friends permissions 683, then Member A is eligible to receive Friends of Friends notification about Member C. When a first user performs a Friends of Friends search, the results of the search will include all second users who have affiliated themselves with a group with which the first user is affiliated and all second users who live in the same city in which the first user lives, so long as the first user is eligible to receive Friends of Friends notification about those second users, as described above. Claim 19. The system of claim 10, wherein the server system is operative to use the relationship data (electronic data) to detect, and to notify a second user that, a third user is a contact of a contact of the second user.)
parsing the second electronic data; determining from the parsed second electronic data that the second entity has a relationship with a third entity; and notifying the first entity of the relationship between the second and third entities. (Robertson,  [0101], If a Member A 680 is linked to a Member B 682 with any level of permissions 681 and the Member B 682 is linked to a Member C 684 with any level of permissions 685, then if Member C 684 grants to Member B 682 Friends of Friends permissions 687 and Member B 682 also grants to Member A 680 Friends of Friends permissions 683, then Member A is eligible to receive Friends of Friends notification about Member C. When a first user performs a Friends of Friends search, the results of the search will include all second users who have affiliated themselves with a group with which the first user is affiliated and all second users who live in the same city in which the first user lives, so long as the first user is eligible to receive Friends of Friends notification about those second users, as described above. Claim 19. The system of claim 10, wherein the server system is operative to use the relationship data (electronic data) to detect, and to notify a second user that, a third user is a contact of a contact of the second user.)

With respect to dependent claims:
Regarding claim(s) 2, Robertson et al teach the medium of claim 1, wherein the second electronic data comprises data stored on a social media platform. (Robertson, [0031], FIG. 6 outlines the data structure of the relational database 340 in the preferred embodiment, in which seven tables 350 are employed to enable most of the functionality of the system:
(1) Customer Table 440;
(2) Friend Table 460;
(3) Group Table 400;
(4) Affinity Table 420;
(5) Address Table 480;
(6) Phone Table 500; and
(7) Travel Event Table 520)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


2.	Claim(s) 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al (US20080228887A1) in view of Appleman et al (US20140108546A1).
Regarding claim(s) 3, the prior art fails to teach the medium of claim 1, wherein the second electronic data comprises electronic mail.
However, Appleman et al teach the wherein the second electronic data comprises electronic mail. (Appleman, [0049], the first user may be working with the second user in a similar manner as the third user, so the relationship between the second and third users may model the expected relationship between the first and second users. As a result, the communications strength between the second and third users may represent the expected communications strength between the first and second users. The communications strengths of the third user with the first or second users may be calculated as described above. [0039], in implementations where the electronic communications system is an instant messaging system, the communications strength between the first and second users may depend on the instant messages sent between the first and second users, or the communications strength may depend on all communications between the first and second users, including, for example, instant messages, e-mail messages, and cellular telephone calls.)
Therefore, it would have been obvious to a person of ordinary skill to use wherein the second electronic data comprises electronic mail as taught by Appleman et al. The motivation/suggestion would have been because there is a need to announcing a new user of an electronic communications system to existing users of the electronic communications system that are known to the new user. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.
	
	
Regarding claim(s) 4, Robertson-Appleman teaches the medium of claim 1, wherein the second electronic data comprises one or more short message service messages. (Appleman, [0049], the first user may be working with the second user in a similar manner as the third user, so the relationship between the second and third users may model the expected relationship between the first and second users. As a result, the communications strength between the second and third users may represent the expected communications strength between the first and second users. The communications strengths of the third user with the first or second users may be calculated as described above. [0039], in implementations where the electronic communications system is an instant messaging system, the communications strength between the first and second users may depend on the instant messages sent between the first and second users, or the communications strength may depend on all communications between the first and second users, including, for example, instant messages, e-mail messages, and cellular telephone calls.)

3.	Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al (US20080228887A1) in view of Akselrod et al (US 20170324696 A1).
Regarding claim(s) 5, the prior art fails to teach the medium of claim 1, wherein the second electronic data comprises digital photographs. 
However, Akselrod et al teach wherein the second electronic data comprises digital photographs. (Akselrod, [0003], responsive to determining that there was the relationship change between the one or more second users and the third user, the first user is notified of the relationship change [0032], relationship notification program 45 determines a change in relationship based on changes to a social network account. For example, direct changes on a social network may include, but is not limited to, users like no longer being “friends”, “connected”, or “following,” a user changing his or her relationship status from “in a relationship” with the third-party to “single,” or a user changing his or her account from indicating he or she is still in school to indicating that he or she graduated. In another embodiment, relationship notification program 45 determines if a relationship change occurred by indirect activity. Indirect activity may include, but is not limited to, a user posting a comment on a post or a photo indicating the relationship change.)
Therefore, it would have been obvious to a person of ordinary skill to use wherein the second electronic data comprises digital photographs as taught by Akselrod et al. The motivation/suggestion would have been because there is a need to notifying a user of a relationship change. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.


4.	Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al (US20080228887A1) in view of Kortina et al (US 20170124645 A1).
Regarding claim(s) 6, the prior art fails to teach the medium of claim 1, wherein the second electronic data comprises electronic financial records.  
However, Kortina et teach wherein the second electronic data comprises electronic financial records.   (Kortina, claim 3. The method of claim 1, further comprising: generating the graph based on an analysis of a history of transactions between the plurality of users, the analysis comprising determining the trusted relationships between the plurality of users based on the transactions.)
Therefore, it would have been obvious to a person of ordinary skill to use wherein the second electronic data comprises electronic financial records as taught by Kortina et. The motivation/suggestion would have been because there is a need to tacking, measuring and representing small businesses and individuals to each-other the complicated systems of trust which underlay their economic relationships.. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUJI CHEN whose telephone number is (571)270-0365.  The examiner can normally be reached on 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUJI CHEN/
Examiner, Art Unit 2449

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449